Exhibit 10.3

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (the “Agreement”) is made July 13, 2007 by and
among GEM SOLUTIONS, INC., a Delaware corporation (the “Company”), FEQ GAS, LLC,
a Delaware limited liability company (“FEQ”), and TRIDENT GROWTH FUND, L.P.
 (“Trident”).

R E C I T A L S:

A.    Pursuant to that certain Loan and Security Agreement, dated the date
hereof  (the “FEQ Loan Agreement”) between FEQ and the Company, FEQ has extended
a $100,000  line of credit to the Company;

B.    The Company and Trident have entered into that certain Loan Agreement
dated April 1, 2005 (such agreement, and all other loan agreements between the
Company and Trident, each as amended to date, being the (“Trident Loan
Agreement”), pursuant to which Trident made available to the Company loans in
the maximum aggregate principal amount of $1,600,000.  The Company’s obligations
under the Trident Loan Agreement are secured by a perfected security interest in
substantially all of the Company’s assets.

C.    FEQ and Trident wish to enter into this Intercreditor Agreement to set
forth and evidence the relative rights and interests of FEQ and Trident in
respect of the indebtedness evidenced by FEQ Loan Agreement and Trident Loan
Agreement;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I

DEFINITIONS

In addition to the terms defined in the preamble and recitals of this Agreement,
the following terms shall have the respective meanings set forth below.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor statute.

“Business Days” means any day that is not Saturday or Sunday with the exception
of nationally recognized holidays.

“Debt” of any person means, without duplication, (a) all obligations of such
person for borrowed money and all obligations of such person evidenced by bonds,
debentures, notes or other similar instruments on which interest charges are
customarily paid, (b) all obligations,

1


--------------------------------------------------------------------------------


contingent or otherwise, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptances issued for the account of such
person, (c) all capitalized lease obligations of such person (to the extent
required by generally accepted accounting principles to be included on the
balance sheet of such person) and (d) all obligations of such person (contingent
or otherwise) to guarantee, purchase or otherwise acquire, or otherwise assure a
creditor against loss in respect of, another person.

“Event of Default” shall mean the occurrence of any default or event of default
and the expiration of any application grace or notice periods under FEQ Loan
Agreement and the documents executed and delivered in connection therewith.

“FEQ Debt” means all obligations to pay money pursuant to FEQ Loan Agreement or
evidenced by the Note referred to therein, not to exceed the principal amount of
$100,000 and the non-default rate of interest on such amount as provided in the
FEQ Loan Agreement and the other fees and costs described therein.

“Proceeding” means (a) any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to the Company, its properties or its creditors as such, (b) any proceeding for
any liquidation, dissolution or other winding-up of the Company, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
proceedings, or (c) any assignment for the benefit of creditors or marshaling of
assets of the Company or the appointment of a trustee, receiver, sequestrator or
other custodian for the Company or any of its properties.

“Satisfied” means with respect to the FEQ Debt that all of the FEQ Debt shall
have been paid in full in cash and all financing arrangements and accommodations
between the Company and FEQ shall have been terminated and FEQ shall have no
obligation to make any loans, financial accommodations or advance any funds
which would constitute FEQ Debt to the Company.

“Senior Loan Documents” means FEQ Loan Agreement and all notes, guaranties,
security agreements, pledge agreements, mortgages, debentures, charges,
assignments of deposit, deed of trust, assignments of leases, collateral
assignments, UCC financing statements and other documents, instruments and
agreements executed and delivered from time to time pursuant to or in connection
with FEQ Loan Agreement or in connection with any FEQ Debt.

“Trident Debt” means the principal not in excess of $1,600,000 and the
non-default rate of interest on such amount as provided in Trident Loan
Agreement  in respect of the Debt of the Company incurred under Trident Loan
Agreement and all other amounts owing from time to time by the Company, any
affiliate or subsidiary of the Company and any guarantor of the Trident Debt to
Trident.

2


--------------------------------------------------------------------------------



ARTICLE II

SUBORDINATION


SECTION 2.1     PAYMENT SUBORDINATION.  UPON THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT, (A) TRIDENT HEREBY SUBORDINATES ALL TRIDENT DEBT AND ALL
CLAIMS AND DEMANDS ARISING THEREFROM TO ALL OF THE FEQ DEBT; (B) TRIDENT AGREES
THAT ALL OF THE FEQ DEBT SHALL BE SATISFIED IN FULL (INCLUDING WITHOUT
LIMITATION ALL INTEREST ACCRUING ON ANY FEQ DEBT AFTER COMMENCEMENT OF ANY
PROCEEDING WHETHER OR NOT SUCH INTEREST IS ALLOWABLE IN ANY SUCH PROCEEDING)
BEFORE TRIDENT SHALL BE PAID ANYTHING (OF ANY KIND OR CHARACTER) ON ACCOUNT OF
THE PRINCIPAL OF ANY TRIDENT DEBT OR ANY OTHER SUMS PAYABLE IN CONNECTION
THEREWITH EXCEPT FOR CURRENT INTEREST AT THE NON-DEFAULT RATE; AND (C) UNTIL ALL
OF THE FEQ DEBT IS SATISFIED, THE COMPANY WILL MAKE, AND TRIDENT WILL NOT DEMAND
OR ACCEPT, EITHER DIRECTLY OR INDIRECTLY, PAYMENT (OF ANY KIND OR CHARACTER) OF
ALL OR ANY PART OF TRIDENT DEBT, EXCEPT FOR CURRENT INTEREST AT THE NON-DEFAULT
RATE, WITHOUT THE PRIOR WRITTEN CONSENT OF FEQ.


SECTION 2.2     LIEN SUBORDINATION.  TRIDENT HEREBY AGREES THAT, REGARDLESS OF
THE TIME, MANNER OR ORDER OF ATTACHMENT OR PERFECTION OR LACK OF PERFECTION AND
REGARDLESS OF ANY PRIORITY OTHERWISE AVAILABLE TO TRIDENT, IF ANY, TRIDENT’S
LIEN AND SECURITY INTEREST, IF ANY, IN ANY AND ALL OF THE COLLATERAL FOR TRIDENT
DEBT IS AND SHALL BE FULLY SUBJECT AND SUBORDINATE (I) TO FEQ’S CLAIMS TO AND
LIEN AND SECURITY INTEREST IN SUCH COLLATERAL AND ANY AND ALL OTHER PROPERTY OF
THE COMPANY, (II) TO ALL FEQ’S RIGHTS THEREIN, AND (III) TO FEQ’S RIGHTS TO BE
REPAID IN FULL PRIOR TO THE REPAYMENT OF TRIDENT DEBT.  FEQ SHALL HAVE THE
RIGHT, AT ALL TIMES AND FROM TIME TO TIME, TO APPLY ALL OR ANY PART OF THE
COLLATERAL AND THE OTHER PROPERTY OF THE COMPANY, AND THE PROCEEDS THEREOF AND
ALL COLLECTIONS AND REMITTANCES THEREOF, AND ALL OTHER COLLECTIONS AND PAYMENTS
FROM OR ON BEHALF OF THE COMPANY TO THE REPAYMENT OF FEQ DEBT, AND TRIDENT SHALL
NOT HAVE THE RIGHT TO PROCEED AGAINST ALL OR ANY PORTION OF THE COLLATERAL OR
OTHER PROPERTY OF THE COMPANY FOR TRIDENT DEBT UNTIL FEQ DEBT HAS BEEN
SATISFIED. NO CLAIM OF OR UNDER TRIDENT DEBT SHALL HAVE ANY CLAIM TO OR AGAINST
ANY ASSETS OF THE COMPANY ON A PARITY WITH OR PRIOR TO THE CLAIM OF FEQ DEBT


SECTION 2.3     PAYMENT BLOCKAGE. NO PAYMENT OR DISTRIBUTION SHALL BE MADE ON
ACCOUNT OF ANY TRIDENT DEBT, EXCEPT FOR CURRENT INTEREST AT THE NON-DEFAULT
RATE, OR IN RESPECT OF ANY REDEMPTION, RETIREMENT, PURCHASE OR OTHER ACQUISITION
BY THE COMPANY OF ANY TRIDENT DEBT, AT ANY TIME DURING WHICH FEQ SHALL HAVE
NOTIFIED TRIDENT THAT ANY FEQ DEBT SHALL HAVE BEEN DECLARED DUE AND PAYABLE
PRIOR TO OR UPON  ITS STATED FINAL MATURITY OR OTHERWISE AND REMAINS UNPAID.


SECTION 2.4     SUBORDINATION IN EVENT OF INSOLVENCY, ETC.  IN THE EVENT OF ANY
PROCEEDING, (A) FEQ DEBT SHALL FIRST BE SATISFIED BEFORE ANY PAYMENT OR
DISTRIBUTION, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY SHALL BE MADE IN
RESPECT OF TRIDENT, AND (B) ANY PAYMENT OR DISTRIBUTION OF ASSETS WHICH WOULD
OTHERWISE (BUT FOR THIS AGREEMENT) BE PAYABLE OR DELIVERABLE IN RESPECT OF
TRIDENT DEBT SHALL BE PAID OR DELIVERED DIRECTLY TO FEQ FOR APPLICATION TOWARDS
ANY PAYMENT OF FEQ DEBT UNTIL ALL FEQ DEBT SHALL HAVE BEEN SATISFIED.


SECTION 2.5     TURNOVER OF IMPROPER PAYMENTS.  IF ANY PAYMENT OR DISTRIBUTION,
WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE RECEIVED BY TRIDENT IN
CONTRAVENTION OF ANY OF THE TERMS HEREOF, SUCH PAYMENT OR DISTRIBUTION SHALL BE
RECEIVED AND HELD IN TRUST FOR THE BENEFIT OF FEQ, AND

3


--------------------------------------------------------------------------------



SHALL BE PROMPTLY PAID OVER AND DELIVERED TO, FEQ FOR APPLICATION TOWARDS THE
PAYMENT OF FEQ DEBT TO THE EXTENT NECESSARY TO CAUSE ALL FEQ DEBT TO BE
SATISFIED.


SECTION 2.6     SUBROGATION.  AT SUCH TIME AS ALL FEQ DEBT HAS BEEN SATISFIED,
TRIDENT SHALL BE SUBROGATED TO ANY RIGHTS OF FEQ IN AND TO THE FEQ DEBT AND ANY
SECURITY FOR THE FEQ DEBT, ONLY TO THE EXTENT PAID BY OR ON BEHALF OF TRIDENT,
AND TO RECEIVE ANY FURTHER PAYMENTS OR DISTRIBUTIONS OF ASSETS OF THE COMPANY
APPLICABLE TO FEQ DEBT UNTIL ALL TRIDENT DEBT SHALL BE PAID IN FULL.  FOR
PURPOSES OF SUCH SUBROGATION, NO PAYMENTS OR DISTRIBUTIONS TO FEQ OF ANY CASH,
PROPERTY OR SECURITIES TO WHICH TRIDENT WOULD BE ENTITLED EXCEPT FOR THE
PROVISIONS OF THIS AGREEMENT SHALL, AS AMONG THE COMPANY AND ITS CREDITORS OTHER
THAN FEQ ON THE ONE HAND AND TRIDENT ON THE OTHER HAND, BE DEEMED TO HAVE BEEN
MADE AS A PAYMENT BY IT TO OR ON ACCOUNT OF FEQ DEBT.


SECTION 2.7     REINSTATEMENT.  THE PROVISIONS OF THIS AGREEMENT SHALL CONTINUE
TO BE EFFECTIVE OR SHALL BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY
PAYMENT IN RESPECT OF FEQ DEBT IS RESCINDED OR MUST OTHERWISE BE RETURNED BY FEQ
IN THE EVENT OF A PROCEEDING, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


SECTION 2.8     COMPANY’S OBLIGATIONS ABSOLUTE.  NOTHING CONTAINED HEREIN SHALL
IMPAIR, AS BETWEEN THE COMPANY AND TRIDENT, THE OBLIGATION OF THE COMPANY TO PAY
TO TRIDENT ALL AMOUNTS PAYABLE IN RESPECT OF TRIDENT DEBT AS AND WHEN THE SAME
SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS THEREOF, OR PREVENT
TRIDENT FROM EXERCISING ALL RIGHTS, POWERS AND REMEDIES OTHERWISE PERMITTED BY
APPLICABLE LAW OR UPON AN EVENT OF DEFAULT WITH RESPECT TO TRIDENT DEBT.


SECTION 2.9     CERTAIN PAYMENTS AND DISTRIBUTIONS.  NOTHING CONTAINED HEREIN
SHALL PROHIBIT THE PAYMENT OR DISTRIBUTION ON ACCOUNT OF TRIDENT DEBT THAT IS
MADE IN THE FORM OF EQUITY SECURITIES OF THE COMPANY, OR IN THE FORM OF DEBT
SECURITIES OR OTHER EVIDENCES OF INDEBTEDNESS THAT ARE SUBORDINATED IN RIGHT OF
PAYMENT AT LEAST TO THE EXTENT AND IN THE MANNER PROVIDED IN THIS AGREEMENT.


SECTION 2.10   NOTICE OF ACCELERATION.  SUBJECT TO SECTION 2.14, TRIDENT SHALL
PROVIDE FEQ WITH FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF TRIDENT’S
INTENTION TO CALL A DEFAULT UNDER THE TRIDENT DEBT OR ACCELERATE THE TRIDENT
DEBT.  FEQ SHALL PROVIDE TRIDENT WITH FIVE (5) BUSINESS DAYS PRIOR WRITTEN
NOTICE OF FEQ’S INTENTION TO CALL A DEFAULT UNDER THE FEQ DEBT OR ACCELERATE THE
FEQ DEBT.


SECTION 2.11   LIMITATION ON CONSENT TO PAYMENT.  IN THE EVENT THAT FEQ CONSENTS
IN WRITING TO THE MAKING OF A PAYMENT ON ACCOUNT OF TRIDENT DEBT, WHICH PAYMENT
OR GRANT WOULD OTHERWISE BE PROHIBITED PURSUANT TO THIS AGREEMENT, SUCH CONSENT
SHALL BE DEEMED TO BE A CONSENT TO THE PAYMENT SPECIFICALLY REFERRED TO IN SUCH
WRITTEN CONSENT AND SHALL NOT BE CONSTRUED AS A WAIVER GENERALLY AS TO ALL
FUTURE PAYMENTS.  A CONSENT BY FEQ TO ANY REQUEST SHALL NOT BE DEEMED TO BE A
CONSENT TO FUTURE SIMILAR REQUESTS.


SECTION 2.12   ENFORCEMENT OF SUBORDINATION.  THE RIGHT OF FEQ TO ENFORCE THE
SUBORDINATION PROVISIONS AND ANY OTHER PROVISIONS HEREOF SHALL NOT IN ANY WAY BE
PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF FEQ, THE
COMPANY OR ANY TRIDENT OR BY ANY NONCOMPLIANCE BY THE COMPANY OR ANY TRIDENT
WITH THE TERMS, PROVISIONS AND COVENANTS OF THIS AGREEMENT.

4


--------------------------------------------------------------------------------



SECTION 2.13   FEQ RIGHTS.  WITHOUT NOTICE TO TRIDENT AND WITHOUT AFFECTING OR
RELEASING ANY OBLIGATION OR AGREEMENT OF TRIDENT UNDER THIS AGREEMENT OR THE
SUBORDINATION PROVIDED IN THIS AGREEMENT, FEQ MAY AT ANY TIME OR TIMES DO ANY OF
THE FOLLOWING WITH RESPECT TO ANY OF THE FEQ DEBT: (A) AMEND, MODIFY, ALTER OR
WAIVE ANY OF THE TERMS OF THE SENIOR LOAN DOCUMENTS IN ANY MANNER, (B) WAIVE ANY
OF THE TERMS OF THE SENIOR LOAN DOCUMENTS AND CHARGE A NORMAL AND CUSTOMARY FEE
IN CONNECTION THEREWITH, (C) RENEW OR EXTEND THE TIME FOR PAYMENT OF ALL OR ANY
PART THEREOF, (D) DECREASE FEES OR INTEREST RATES PAYABLE THEREON, (E) INCREASE
THE MAXIMUM PRINCIPAL AMOUNT AVAILABLE TO BE BORROWED THEREUNDER UP TO AN
AGGREGATE OUTSTANDING AMOUNT PERMITTED PURSUANT TO THE DEFINITION OF “FEQ DEBT”
SET FORTH IN THIS AGREEMENT (BEING THE PRINCIPAL SUM OF $100,000), (F) DECREASE
THE MAXIMUM PRINCIPAL AMOUNT AVAILABLE TO BE BORROWED THEREUNDER, (G) ACCEPT
COLLATERAL SECURITY OR GUARANTIES THEREFOR AND SELL, EXCHANGE, FAIL TO PERFECT,
RELEASE OR OTHERWISE DEAL WITH ALL OR ANY PART OF ANY SUCH COLLATERAL OR
GUARANTIES, (H) RELEASE ANY PARTY PRIMARILY OR SECONDARILY OBLIGATED THEREON,
(I) GRANT INDULGENCES AND TAKE OR REFRAIN FROM TAKING ANY ACTION WITH REGARD TO
THE COLLECTION OR ENFORCEMENT THEREOF, AND (J) TAKE ANY ACTION WHICH MIGHT
OTHERWISE CONSTITUTE A DEFENSE TO OR A DISCHARGE OF ANY LOAN PARTY.


SECTION 2.14   STANDSTILL.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
TRIDENT AGREES THAT IT WILL NOT INSTITUTE ANY LEGAL PROCEEDINGS AGAINST THE
COMPANY OR EXERCISE ANY RIGHTS OR REMEDIES AGAINST THE COMPANY WITHOUT THE
CONSENT OF FEQ UNLESS THE COMPANY FAILS TO PAY CURRENT INTEREST AT THE
NON-DEFAULT RATE OR FEQ IS TAKING ANY SUCH ACTIONS (IN WHICH CASE ANY SUMS
COLLECTED BY TRIDENT SHALL BE SUBJECT TO THE TERMS OF THIS AGREEMENT).  NOTHING
HEREIN SHALL PROHIBIT TRIDENT FROM FILING PROOFS OF CLAIM OR OTHERWISE TAKING
ACTIONS IN A PROCEEDING TO COLLECT THE TRIDENT DEBT AND ENFORCE ITS RIGHTS UNDER
THE TRIDENT LOAN AGREEMENT, SUBJECT, HOWEVER TO THE TERMS OF THIS AGREEMENT.


ARTICLE III

MISCELLANEOUS


SECTION 3.1     SUCCESSORS AND ASSIGNS; THIRD PARTIES.  ALL COVENANTS AND
AGREEMENTS IN THIS AGREEMENT CONTAINED BY OR ON BEHALF OF THE PARTIES HERETO
SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
THE SUBORDINATION PROVISIONS IN ARTICLE II OF THIS AGREEMENT ARE FOR THE BENEFIT
OF THE HOLDERS FROM TIME TO TIME OF FEQ DEBT AND, SUBJECT TO THE PROVISIONS AND
CONDITIONS SET FORTH HEREIN, ANY SUCH HOLDER THAT IS NOT A PARTY TO THIS
AGREEMENT SHALL BE ENTITLED TO THE BENEFITS OF THIS AGREEMENT, PROVIDED THAT
SUCH HOLDER AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF THIS AGREEMENT THAT
ARE BINDING UPON EACH PARTY TO THIS AGREEMENT AS OF THE DATE HEREOF.  EACH OF
FEQ AND TRIDENT AGREES THAT IT WILL NOT ASSIGN OR TRANSFER THE TRIDENT DEBT OR
FEQ DEBT, AS APPLICABLE, UNLESS IT OBTAINS AND DELIVERS TO THE OTHER PARTY, THE
WRITTEN AGREEMENT OF SUCH ASSIGNEE OR TRANSFEREE TO BE BOUND BY THE TERMS OF
THIS AGREEMENT.


SECTION 3.2     GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF DELAWARE AND FOR
ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF SAID
STATE.  ALL ACTIONS DIRECTLY

5


--------------------------------------------------------------------------------



OR INDIRECTLY ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT IN AND RESOLVED BY
THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA.


SECTION 3.3     NOTICES.  ANY AND ALL NOTICES PERMITTED OR REQUIRED TO BE MADE
UNDER THIS AGREEMENT SHALL BE IN WRITING, SIGNED BY THE PARTY GIVING SUCH
NOTICE, AND SHALL BE DELIVERED PERSONALLY, FAXED (PROVIDED THAT SUCH NOTICE IS
MAILED TO THE OTHER PARTY PROMPTLY THEREAFTER), OR SENT BY CERTIFIED MAIL OR
NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE (SUCH AS FEDERAL EXPRESS) TO THE
OTHER PARTY AT THE ADDRESS SET FORTH BELOW, OR AT SUCH OTHER ADDRESS AS MAY BE
SUPPLIED IN WRITING AND OF WHICH RECEIPT HAS BEEN ACKNOWLEDGED IN WRITING.  THE
DATE OF PERSONAL DELIVERY, THE DATE OF SUCCESSFUL FAX TRANSMISSION, THE THIRD
DAY AFTER THE DATE OF MAILING, OR THE BUSINESS DAY AFTER THE DATE OF DELIVERY TO
SUCH COURIER SERVICE, AS THE CASE MAY BE, SHALL BE THE DATE OF SUCH NOTICE.  FOR
PURPOSES OF THIS AGREEMENT, NOTICES MADE PURSUANT HERETO SHALL BE DEEMED TO BE
MADE AT THE FOLLOWING ADDRESSES:

If to FEQ:

 

111 Presidential Blvd.

 

Suite 158

 

Bala Cynwyd, PA 19004

 

 

:

If to Trident:

c/o Scott Cook

 

 

270 N. Denton Tap Road

 

 

Suite 100

 

 

Coppell, TX 75019

 


SECTION 3.4     AMENDMENTS.  NO AMENDMENT OR MODIFICATION HEREOF SHALL BE
EFFECTIVE EXCEPT IN WRITING EXECUTED BY FEQ AND TRIDENT, NO AMENDMENT OR
MODIFICATION OF TRIDENT LOAN AGREEMENT OR ANY DOCUMENTS COLLATERAL THERETO SHALL
BE EFFECTIVE EXCEPT WITH THE WRITTEN CONSENT OF FEQ, AND NO AMENDMENT OR
MODIFICATION OF THE FEQ LOAN AGREEMENT OR ANY DOCUMENTS COLLATERAL HERETO SHALL
BE EFFECTIVE EXCEPT WITH THE WRITTEN CONSENT OF TRIDENT.


SECTION 3.5     CONTINUED EFFECTIVENESS OF THIS AGREEMENT.  THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY PROCEEDING COMMENCED BY OR
AGAINST ANY PARTY HERETO.  THE FEQ DEBT SHALL CONTINUE TO BE TREATED AS FEQ DEBT
AND THE PROVISIONS OF THIS AGREEMENT SHALL CONTINUE TO GOVERN THE RELATIVE
RIGHTS AND PRIORITIES OF THE HOLDERS OF FEQ DEBT AND TRIDENT DEBT EVEN IF ALL OR
PART OF THE LIENS IN FAVOR OF FEQ AGAINST ASSETS OF THE COMPANY ARE
SUBORDINATED, SET ASIDE, AVOIDED OR DISALLOWED IN CONNECTION WITH ANY PROCEEDING
(OR IF ALL OR PART OF THE FEQ DEBT IS SUBORDINATED, SET ASIDE, AVOIDED OR
DISALLOWED IN CONNECTION WITH ANY PROCEEDING AS A RESULT OF THE FRAUDULENT
CONVEYANCE OR FRAUDULENT TRANSFER PROVISIONS UNDER THE BANKRUPTCY CODE OR UNDER
ANY STATE FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER STATUTE OR IF ANY
INTEREST ACCRUING ON THE FEQ DEBT FOLLOWING THE COMMENCEMENT OF SUCH PROCEEDING
IS OTHERWISE DISALLOWED) AND THIS AGREEMENT SHALL BE REINSTATED IF AT ANY TIME
ANY PAYMENT OF ANY OF THE FEQ DEBT IS RESCINDED OR MUST OTHERWISE BE RETURNED BY
ANY HOLDER OF FEQ DEBT OR ANY REPRESENTATIVE OF SUCH HOLDER.

6


--------------------------------------------------------------------------------



SECTION 3.6     DEFINES RIGHTS OF LENDERS.  THE PROVISIONS OF THIS AGREEMENT ARE
SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS OF TRIDENT AND FEQ AND
SHALL NOT BE DEEMED TO CREATE ANY RIGHTS OR PRIORITIES IN FAVOR OF ANY OTHER
PERSON OR ENTITY, INCLUDING, WITHOUT LIMITATION, THE COMPANY.


SECTION 3.7     DELAY OR OMISSION NOT WAIVER.  NEITHER THE FAILURE NOR ANY DELAY
ON THE PART OF FEQ TO EXERCISE ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF OR IMPAIR ANY SUCH RIGHT, REMEDY, POWER OR
PRIVILEGE.  NO SINGLE, PARTIAL OR FULL EXERCISE OF ANY RIGHTS, REMEDIES, POWERS
AND PRIVILEGES BY FEQ SHALL PRECLUDE FURTHER OR OTHER EXERCISE THEREOF.  NO
COURSE OF DEALING BETWEEN FEQ AND THE COMPANY OR TRIDENT SHALL OPERATE AS OR BE
DEEMED TO CONSTITUTE A WAIVER OF FEQ’S RIGHTS HEREUNDER OR AFFECT THE DUTIES OR
OBLIGATIONS OF THE COMPANY OR TRIDENT.


SECTION 3.8     TERMINATION.  THIS AGREEMENT SHALL TERMINATE UPON THE EARLIER TO
OCCUR OF: (A) THE FEQ DEBT IS SATISFIED, OR (B) A WRITTEN TERMINATION IS
EXECUTED BY ALL PARTIES HERETO.


SECTION 3.9     SEVERABILITY.  IF ANY PROVISION HEREIN SHALL FOR ANY REASON BE
HELD INVALID OR UNENFORCEABLE, NO OTHER PROVISION SHALL BE AFFECTED THEREBY, AND
THIS AGREEMENT SHALL BE CONSTRUED AS IF THE INVALID OR UNENFORCEABLE PROVISION
HAD NEVER BEEN A PART OF IT, AND THE AFFECTED PROVISION SHALL BE MODIFIED TO THE
MINIMUM EXTENT PERMITTED BY LAW SO AS TO ACHIEVE MOST FULLY THE INTENTION OF
THIS AGREEMENT.


SECTION 3.10   COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY
EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.  ANY SIGNATURE ON THIS
AGREEMENT DELIVERED BY FACSIMILE TRANSMISSION SHALL BE DEEMED TO BE AN ORIGINAL
SIGNATURE TO THIS AGREEMENT.


SECTION 3.11   HEADINGS.  THE PARAGRAPH HEADINGS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERCEPTION OF ANY OF THE PROVISIONS
HEREOF.


SECTION 3.12   TRIDENT EXPENSES.  FEQ SHALL REIMBURSE TRIDENT FOR ITS REASONABLE
OUT OF POCKET ATTORNEYS FEES INCURRED IN CONNECTION WITH THE REVIEW AND
NEGOTIATION OF THIS AGREEMENT.

[CONTINUED ON NEXT PAGE]

7


--------------------------------------------------------------------------------



SECTION 3.13   ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THERE ARE
NO COURSES OF DEALING, USAGES OF TRADE, OR OTHER REPRESENTATIONS, PROMISES,
TERMS OR CONDITIONS REFERRING TO SUCH SUBJECT MATTER, AND NO INDUCEMENTS OR
REPRESENTATIONS LEADING TO THE EXECUTION HEREOF OTHER THAN AS MENTIONED HEREIN.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

GEM SOLUTIONS, INC

 

 

By:

/s/ John E. Baker

 

 

Name: John E. Baker

 

Title: C.E.O.

 

 

FEQ GAS, LLC

 

 

By:

/s/ Ernest A. Bartlett III

 

 

Name: Ernest A. Bartlett III

 

Title: President

 

 

TRIDENT GROWTH FUND, L.P.:

 

By:

 Trident Management, LLC, its General Partner

 

 

By:

/s/ Scotty Cook

 

 

Name: Scotty Cook

 

Title: Authorized Member

 

8


--------------------------------------------------------------------------------